ORDER

PER CURIAM.
Appellant, Robert Carpenter, appeals from a jury-trial conviction in the Circuit Court of the County of St. Louis of tampering with a witness in violation of RSMo § 575.270 (1986), for which appellant was sentenced as a prior offender to six and one half years’ imprisonment. Appellant also appeals from a denial of his Rule 29.15 motion which was overruled without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is supported by substantial evidence and is not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the *156trial court’s order pursuant to Rules 30.25(b) and 84.16(b).